FILED
                                                                  JANUARY 11, 2018
                                                              In the Office of the Clerk of Court
                                                             WA State Court of Appeals, Division III




           IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                              DIVISION THREE

STACY R. CLIFFORD,                           )
                                             )        No. 34087-2-III
                    Respondent,              )
                                             )
      v.                                     )
                                             )
DOUGLAS R. CLIFFORD,                         )        UNPUBLISHED OPINION
                                             )
                    Appellant.               )

      SIDDOWAY, J. — Douglas Clifford challenges a child custody determination made

by the Benton County Superior Court, which he contends lacked subject matter and

personal jurisdiction. Although the aspect of the determination that he challenges was

later modified and the order has now expired by its terms, both he and Stacy Clifford

encourage us to retain and decide issues arising under the Uniform Child Custody

Jurisdiction and Enforcement Act (UCCJEA), chapter 26.27 RCW. For reasons

explained below we decline to do so. We dismiss the appeal as moot.
No. 34087-2-III
Clifford v. Clifford


                       FACTS AND PROCEDURAL BACKGROUND

       Douglas and Stacy Clifford were married and lived in Florida with their three

minor children before December 4, 2015, when Stacy 1 reported to police that Douglas

had assaulted her. He was arrested and charged with domestic battery. Without notice to

Douglas, Stacy promptly removed the children from school and moved to Benton

County, Washington, where she has family.

       On December 11, 2015, Stacy petitioned Benton County Superior Court for an

order for protection for herself and her children. The superior court issued an order

temporarily prohibiting Douglas from contacting Stacy or the children and set a hearing

for December 24. The hearing was later continued to January 15. Meanwhile, on

December 21, Douglas filed an action in Florida to dissolve the parties’ marriage.

       A lawyer for Douglas filed a special notice of appearance in the Benton County

action along with briefing. He challenged (1) the court’s subject matter jurisdiction under

the UCCJEA, (2) the court’s personal jurisdiction over Douglas, and (3) the sufficiency

of Stacy’s service of process.

       At the hearing in Benton County to determine whether the temporary protection

would be extended, Stacy argued that Washington had personal jurisdiction, apparently



       1
           We use the parties’ first names for ease of reading, intending no disrespect.



                                               2
No. 34087-2-III
Clifford v. Clifford


relying on RCW 26.50.240(d)(i) or (ii). 2 Either basis for personal jurisdiction requires in

addition, in relevant part, that the respondent “must have communicated with the

petitioner . . . while the petitioner . . . resides in this state.” RCW 26.50.240(d)(2).

“[C]ommunicated” for this purpose “includes, but is not limited to, through the mail,

telephonically, or a posting on an electronic communication site or medium.” Id. Stacy

contended that the communication requirement was satisfied by electronic mail that

Douglas allegedly sent to her on December 7.

       Douglas contended that the electronic communication on which Stacy relied was

sent not to her, but to himself, at “thecliffordhouse@gmail.com,” a family electronic mail

account he set up primarily for personal information and information relating to the

family’s Florida household. Clerk’s Papers (CP) at 55-56. He asserted that he often used

the account to make notes or record information. According to him, Stacy had a separate


       2
         Those provisions state that a Washington court may exercise personal
jurisdiction over nonresidents in protection order proceedings where the acts giving rise
to the petition for protection occurred outside of Washington and
               (d)(i) The act or acts of the individual or the individual’s agent
       giving rise to the petition or enforcement of an order for protection
       occurred outside this state and are part of an ongoing pattern of domestic
       violence or stalking that has an adverse effect on the petitioner or a member
       of the petitioner’s family or household and the petitioner resides in this
       state; or
               (ii) As a result of acts of domestic violence or stalking, the petitioner
       or a member of the petitioner’s family or household has sought safety or
       protection in this state and currently resides in this state.
RCW 26.50.240(d)(i), (ii).

                                               3
No. 34087-2-III
Clifford v. Clifford


e-mail account that he used when sending messages to her. He argued that the message

of December 7 was, on its face, not intended as a communication to her. At most, he

stated, he had given Stacy access to the “thecliffordhouse” account so that she could

access household information he recorded there.

       Although the “To” field on the electronic communication in question indicated

“Wife Stacy Clifford,” Douglas contended that the field was completed automatically,

perhaps when Stacy accessed the account and retrieved the item, and did not reflect any

intent on his part to direct the communication to her. CP at 42. He pointed out that the

subject line on the e-mail was “Domestic Notes 10/7.” Id.

       After hearing argument on January 15, the Benton County court extended the

protection order for a year. As it related to the children, the court indicated in its order

that Washington State “has temporary emergency jurisdiction . . . that may become final

jurisdiction under RCW 26.27.231(2).” CP at 67. The court also granted Stacy

temporary custody of the children.

       In a motion for reconsideration, Douglas argued that the trial court lacked

temporary emergency jurisdiction because a proceeding to determine child custody had

been commenced in the home state of Florida, divesting the Benton County court of

temporary emergency jurisdiction under the UCCJEA. Stacy’s response asserted she had

not been served with any process in a Florida proceeding. She argued that Douglas failed



                                               4
No. 34087-2-III
Clifford v. Clifford


to present evidence that a custody proceeding had been commenced and that his

argument, unsupported by evidence, was untimely.

       The motion for reconsideration was denied. Douglas filed a notice of appeal on

February 12, 2016.

       Approximately two months later, on April 7, 2016, a Florida court entered an

order establishing Florida as the home state of the parties’ children, indicating that Stacy

had consented to Florida’s jurisdiction. Shortly thereafter, the Florida court entered a

further order acknowledging that Stacy had obtained an order for protection from the

Benton County court, which the Florida court stated “exercised emergency temporary

jurisdiction over the Minor Children.” CP at 102. The Florida order stated, “[I]f the

Superior Court of Washington for Benton County does not modify the Order for

Protection to apply only to [Stacy] and not to the Minor Children, the parties may set a

15-minute telephone hearing with the Court to effectuate a conference call with the

Washington court pursuant to the UCCJEA.” CP at 103. On July 20, following a

UCCJEA hearing with a judge of the Florida court, the Benton County court entered an

order recognizing the Florida court’s jurisdiction over the children and modifying the

January 15 protection order by limiting its application to Stacy. By the time of oral

argument of this appeal, the order for protection for Stacy had expired by its terms.




                                              5
No. 34087-2-III
Clifford v. Clifford


                                        ANALYSIS

       At oral argument, this panel questioned the lawyers as to why issues raised by

Douglas are not moot. The parties responded differently, except to agree that this case

presents legal issues arising under the UCCJEA that are of continuing and substantial

public interest. Both parties asked us to retain and decide the case. We decline to do so.

       “‘[I]f the court can no longer provide effective relief,’ then the case is basically

moot.” State v. Cruz, 189 Wash. 2d 588, 597, 404 P.3d 70 (2017) (alteration in original)

(quoting State v. Hunley, 175 Wash. 2d 901, 907, 287 P.3d 584 (2012)). The general rule is

that moot cases should be dismissed. Id. (citing Sorenson v. City of Bellingham, 80
Wash. 2d 547, 558, 496 P.2d 512 (1972)). An exception exists for moot cases where it can

be said that matters of “continuing and substantial public interest are involved.”

Sorenson, 80 Wash. 2d at 558. Criteria to be considered in determining the requisite degree

of public interest are the public or private nature of the question presented, the

desirability of an authoritative determination for the future guidance of public officers,

and the likelihood of future recurrence of the question. Id. “Arguably a fourth factor

exists, that being the level of genuine adverseness and the quality of advocacy of the

issues.” Hart v. Dep’t of Soc. & Health Servs., 111 Wash. 2d 445, 448, 759 P.2d 1206

(1988).

       Douglas’s first assignment of error is that the trial court lacked subject matter

jurisdiction under the UCCJEA. The UCCJEA “aims to prevent conflicting [child]

                                              6
No. 34087-2-III
Clifford v. Clifford


custody orders by determining when a state can modify a custody order entered in

another state.” In re Parentage of Ruff, 168 Wash. App. 109, 114, 275 P.3d 1175 (2012).

Stacy does not dispute that Florida is the children’s home state for purposes of the

UCCJEA and she agrees that Washington could not exercise “home state” jurisdiction

under RCW 26.27.201(1). She argues that it never did—it exercised only temporary

emergency jurisdiction under RCW 26.27.231.

       The only challenge on subject matter jurisdiction grounds that Douglas argues on

appeal is to the order of protection entered on January 15. RCW 26.27.231(2) provides

that a court’s temporary emergency jurisdiction continues, and its child custody

determinations remain in effect “[i]f there is no previous child custody determination that

is entitled to be enforced under this chapter and a child custody proceeding has not been

commenced in a court of a state having jurisdiction.”

       At the time of the January 15 hearing, Douglas had asserted by an affidavit filed

below that he had filed a dissolution action in Florida “relating to . . . a custodial

determination of the [parties’] children.” CP at 27-28. But he had not yet served process

on Stacy and did not provide the Benton County court with pleadings in the Florida

action or with Florida law from which the court could determine the scope or status of

whatever child custody issues he had raised in the Florida court. As Stacy points out, no

order was entered in the Florida proceeding until April 7, 2016. She argues that it is

unreasonable to suggest that the Benton County court was powerless to act based on a

                                               7
No. 34087-2-III
Clifford v. Clifford


proceeding alleged to be pending in Florida but poorly documented for the Washington

court, in which nothing happened until four months after Stacy sought protection.

       The paucity of information about the Florida proceeding makes this case a poor

vehicle for construing when a Washington court may reasonably exercise temporary

emergency jurisdiction on the basis that a child custody proceeding “has not been

commenced in a court of a state having jurisdiction” within the meaning of RCW

26.27.231(2).

       Douglas also assigns error to the court’s orders on the basis that it lacked personal

jurisdiction over him, arguing that the facts that Stacy had access to the

“thecliffordhouse” account and opened an e-mail he claims he sent to himself do not

establish that he directed a communication to her in the state of Washington. Conflicting

inferences can be drawn from the form and substance of the December 7 message. In

response to the panel’s observations at oral argument that the message can be construed

as a communication directed at Stacy, Douglas pointed out, correctly, that the trial court

made only the ultimate finding that it had personal jurisdiction, without entering any

findings on the material disputed facts. The trial judge who entered the order of

protection has since retired.

       Whether electronic mail addressed to a communal account constitutes a

“communication” to a person who opens the mail will be a largely fact-dependent issue

under RCW 26.50.240(2). Since we lack any findings on the material disputed issues, we

                                              8
No. 34087-2-III
Clifford v. Clifford


would be engaged in a wholly advisory exercise if we were to address what facts might

matter.

       These are the only two issues presented by the appeal that we might consider

retaining and deciding as matters of substantial and continuing public interest, were we

presented with a more complete record.

       Finally, Douglas contended at oral argument that we should accept review because

the existence of the order of protection is damaging to him professionally. In a few

situations, Washington courts have recognized that a trial court decision that would

otherwise be moot is nonetheless reviewable if a party remains subject to collateral

consequences. Examples are involuntary commitment proceedings, see, e.g., Born v.

Thompson, 154 Wash. 2d 749, 762-64, 117 P.3d 1098 (2005); findings of child abuse, see In

re Dependency of H.S., 188 Wash. App. 654, 662, 356 P.3d 202 (2015); where one’s

medical license “hangs in the balance,” see State v. Bowen, 51 Wash. App. 42, 45, 751 P.2d
1226 (1988); and criminal convictions, see State v. Turner, 98 Wash. 2d 731, 733, 658 P.2d
658 (1983) (citing Pennsylvania v. Mimms, 434 U.S. 106, 108 n.3, 98 S. Ct. 330, 54 L.

Ed. 2d 331 (1977) and Sibron v. New York, 392 U.S. 40, 53-54, 88 S. Ct. 1889, 20 L. Ed.
2d 917 (1968)).

       In all such cases, the party seeking relief identified an actual risk of tangible,

material consequences. Douglas has not.



                                               9
No. 34087-2-111
Clifford v. Clifford


       We dismiss the action as moot. We deny both parties' requests for an award of

attorney fees.

       A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.




                                                    2)~w~,'J=·
                                                 Siddoway, J.

WE CONCUR:




Pennell, J.




                                            10